DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated almost all of the objections to the specification, drawings, and claims enumerated in the first Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informality: in paragraph 103, all instances of “medium” and “mediums” should be “media”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

Claim 1
Step 1:  The claim recites a system comprising a processor, a non-transitory computer-readable medium, and program instructions; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
 [R]epresent[ing] the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then applying a component analysis technique to the set of training vectors as represented in the observed inferential space in order to define a transformed inferential space that corresponds to the observed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a subset of variables of training data to represent a subspace and then performing a transformation of the data into another space.  Component analysis, a known set of mathematical techniques, could potentially be performed mentally or with pen and paper given a sufficiently small dataset with a sufficiently small number of dimensions.
 [R]epresent[ing] the given observation vector received from the given asset-related data source in the observed inferential space and then transform[ing] the given observation vector from the observed inferential space to the transformed inferential space that was defined by applying the component analysis technique to the set of training vectors:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a transformation of testing data from one space into another space defined by the (possibly mentally performed) component analysis technique previously performed.
[P]erform[ing] a comparison between the given observation vector as represented in the transformed inferential space and the set of training data vectors as represented in the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining what similarities and differences exist between the transformed training data and the transformed testing data.
[B]ased on the comparison, identify[ing] a subset of training data vectors that are closest to the given observation vector in the transformed inferential space:  Under its broadest reasonable 
[A]pplying a … process to 77[A][the identified subset of training data vectors and thereby produc[ing] a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of predicting what the testing data vector “should be” given the selected training vectors and ensuring that the vector contains only valid values under some definition of validity.
[Using] the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining whether the predicted testing vector has values that are out of bounds relative to normal values produced by a machine to determine whether a failure has occurred therein.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely indicates that this mental process is to be performed in a system comprising a “network interface”, a “processor”, and a “non-transitory computer-readable medium” using “machine learning”.  However, mere recitation that an otherwise mentally performable process is to be performed on a generic computer with a generic class of computer algorithms amounts to an instruction that the mental process be applied to a computer and does not suffice to integrate the mental process into a practical application.  See MPEP § 2106.05(f).  The remaining limitations, “obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full coordinate space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space” and “receive a given observation vector from the given asset-related data source, See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The “obtain a set of training data vectors” limitation and the “receive a given observation vector” limitations recited above amount to the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  For the same reasons as noted above, the recitation of generic computer components (like a network interface and a processor) and generic computer algorithms (like machine learning) is not significantly more than the judicial exception.  As an ordered whole, the claim is directed to the transformation and inverse transformation of a multivariate data set related to a machine for the purpose of determining whether an anomaly has occurred at the machine.  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “represent[ing] the given observation vector in the observed inferential space and then transform[ing] the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of developing a vector and transforming it from one space to another upon determining that the vector’s entries are not all valid.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the at least one variable that is included in the observed full space but excluded from the observed inferential space comprises the at least one variable with the invalid value.”  This limitation merely places restrictions on the set of variables defining the observed inferential space and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “represent[ing] the set of training data vectors in the observed inferential space and then apply[ing] the component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define the transformed inferential space in response to determining that the given observation vector has the at least one variable with the invalid value.”  Under 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “represent[ing] the given observation vector in the observed inferential space and then transform[ing] the given observation vector from the observed inferential space to the transformed inferential space in accordance with a predefined policy to represent every observation vector received from the given asset-related data source in the observed inferential space in order to exclude at least one variable having a known interrelationship with one or more other variables included in every observation vector received from the given asset-related data source.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of repeating the transformation of the data vectors from one space to another for every data vector in the dataset according to a predefined set of rules, with the resulting vector having no entries that are correlated to entries in the original vectors.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “preselect[ing] the given subset of the given set of variables that defines the observed inferential space before receiving the given observation vector.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of choosing which subset of variables will define the subspace before receiving a testing vector.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[R]epresent[ing] the set of training data vectors in the 79observed inferential space and then apply[ing] the component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define the transformed inferential space before receiving the given observation vector: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a subset of data entries and performing component analysis on them prior to receiving a vector.  As noted above, the component analysis technique is potentially mentally performable.
[A]fter defining  the transformed inferential space, stor[ing] a representation of each training data vector in the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of storing [possibly either mentally or by writing it down] a representation of transformed data vectors after determining the nature of the space into which the vectors are to be transformed.
[A]fter receiving the given observation vector, access[ing] the stored representation of each training data vector in the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of accessing [possibly either by mental access or by visual inspection of a written entry] training vectors in a transformed space after receiving a testing vector.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 8
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the component analysis technique comprises a Principal Component Analysis (PCA) technique.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying PCA to the testing data vector; 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 9
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the transformed inferential space comprises a number of dimensions that is equal to or less than a number of dimensions in the observed inferential space.”  This limitation merely places restrictions on the relative dimensionality of the transformed space and the observed space and does not negate the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 10
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[I]n the transformed inferential space, determin[ing] a distance between the given observation vector and each training data vector in the set of training data vectors:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of defining a distance measure and using that definition to calculate the distance between the testing vector and each training vector.
[I]dentify[ing] the subset of training data vectors that are closest to the given observation vector based on the determined distances:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining which training vectors are closest to the testing vector under the given distance measure.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 11
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[A]pply[ing] the component analysis technique to the set of training data vectors as represented in the observed full space in order to define a transformed full space that corresponds to the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of transforming a set of vectors from one full space to another using component analysis.  As noted above, the component analysis technique, under appropriate circumstances involving sufficiently small datasets, could be performable with pen and paper.
[R]epresent[ing] the identified subset of training data vectors in the transformed full space that corresponds to the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a representation of a subset of training vectors in a transformed space.
[P]erform[ing] a regression analysis on the identified subset of training data vectors in the transformed full space to produce a predicted version of the given observation vector in the transformed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a predicted version corresponding to a given vector by performing regression analysis of training vectors in the transformed space.  (Depending on the size of the training set, this operation could either be performed mentally or with pen and paper.)
[I]81inversely transform[ing] the predicted version of the given observation vector from the transformed full space to the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing an inverse transformation of a vector from the space to which it was transformed into the original space.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 12
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[R]epresent[ing] the subset of training data vectors in the observed full space: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a representation of a subset of training vectors in a transformed space.
[P]erform[ing] a regression analysis on the identified subset of training data vectors in the observed full space to produce the predicted version of the given observation vector in the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a predicted version corresponding to a given vector by performing regression analysis of training vectors in the transformed space.  (Depending on the size of the training set, this operation could either be performed mentally or with pen and paper.)
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claims 13-16
Step 1:  The claims recite a non-transitory computer-readable medium; therefore, the claims are directed to the statutory category of articles of manufacture.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 1-3 and 5, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Unlike claim 1, claim 13 does not specifically recite any computer hardware other than the non-transitory computer-readable medium.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Unlike claim 1, claim 13 does not specifically recite any computer hardware other than the non-transitory computer-readable medium.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.

Claims 17-20
Step 1:  The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 1-3 and 5, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claims, unlike their system-claim counterparts, do not recite any computer hardware; rather, they merely make the perfunctory assertion that the method is “computer-implemented”.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claims, unlike their system-claim counterparts, do not recite any computer hardware; rather, they merely make the perfunctory assertion that the method is “computer-implemented”.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 13-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US 20070088550) (“Filev”) in view of Beymer et al. (US 20150170055) (“Beymer”) and further in view of Goto (US 20170083818) (“Goto”).

at least one processor (output from a diagnostics engine is in communication with a decision support system (DSS); the DSS may include computers with preprogrammed algorithms configured to return certain outputs based on received information [suggesting that there is a processor to execute the algorithm] – Filev, paragraph 75); 
a non-transitory computer-readable medium (output from a diagnostics engine is in communication with a decision support system (DSS); the DSS may include computers with preprogrammed algorithms configured to return certain outputs based on received information [suggesting that there is a non-transitory computer-readable medium on which to store the algorithm] – Filev, paragraph 75); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (output from a diagnostics engine is in communication with a decision support system (DSS); the DSS may include computers with preprogrammed algorithms configured to return certain outputs based on received information – Filev, paragraph 75) to cause the computing system to: 
obtain a [first] set of … data vectors for a given asset-related data source (data are collected related to operation of a machine, and some of the data are transformed into feature vectors in a first feature space – Filev, claim 1), wherein the given asset-related data source outputs observation vectors related to asset operation (after the data are collected, additional data are collected related to the operation of the machine, and at least some of those data are also transformed in the first feature space – Filev, claim 1), wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full space (after the data are collected, additional data are collected related to the operation of the machine, and at least some of those data are transformed into feature vectors [observation vectors] in the first feature space [full space] – Filev, claim 1), and wherein each [first] data vector in the set of [first] data vectors is reflective of normal asset operation (after the initial data are gathered but before the additional data are transformed into a feature vector [observation vector], the initial data are clustered based on similarity – Filev, claim 1; when an agent is being set up, it is not expected that all clusters will be seen; rather, the clusters will evolve over time and create new clusters, some of which may represent drastic faults [suggesting that the initial clusters, and hence the first data vectors that comprise them, are all indicative of normal operation] – id. at paragraph 13)…; 
represent the [first] set of … data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then apply a component analysis technique to the set of … data vectors as represented in the observed inferential space in order to define a transformed inferential space that corresponds to the observed inferential space (data related to at least some of the feature vectors are transformed in a first feature space, and at least some of the feature vectors are standardized in a standardized feature space [represented in an observed inferential space]; standardized feature vectors are then transformed into two-dimensional feature vectors in a two-dimensional feature space [transformed inferential space] – Filev, claim 1; in order to reduce the dimension of the feature vectors, a principal component transformation [component analysis] is applied to extract the first two principal components of the standardized feature vectors – id. at paragraph 36);
receive a given observation vector from the given asset-related data source (additional data are collected related to the operation of the machine, and feature vectors [observation vector, possibly one in number] are created therefrom – Filev, claim 1), …;
represent the given observation vector received from the given asset-related data source in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space that was defined by applying the component analysis technique to the set of training vectors (additional data are collected related to the operation of the machine, and at least some of the feature vectors created therefrom [observation vector, possibly one in number] are standardized [represented in the observed inferential space] and then transformed into additional two-dimensional feature vectors in the two-dimensional feature space [transformed inferential space] – Filev, claim 1; in order to reduce the dimension of the feature vectors, a principal component transformation [component analysis] is applied to extract the first two principal components of the standardized feature vectors – id. at paragraph 36);
perform a comparison between the given observation vector as represented in the transformed inferential space and the set of [first] data vectors as represented in the transformed inferential space (at least some [possibly one] of the additional two-dimensional feature vectors is analyzed relative to a cluster formed by the initial two-dimensional feature vectors – Filev, claim 1 [vectors in the two-dimensional space = vectors in the transformed inferential space]); 
based on the comparison, identify a subset of [first] data vectors that are closest to the given observation vector in the transformed inferential space (once a new raw feature vector is received, the raw feature vector is standardized [mapped to the observed inferential space] and mapped to each of m existing clusters to produce m distinct images [in the transformed space] of the raw feature vector; the similarity between the new vector and each of the existing cluster centers of the 2-D clusters [first vectors; note that each set of vectors in the cluster [subset of first vectors] is represented by the cluster center] is calculated using the Mahalanobis distance – Filev, paragraphs 48-49; process is repeated with updated cluster parameters if the new reading follows the distribution of  one of the existing clusters – id. at paragraphs 52-54; if the similarity between the image vector and the closest cluster center is statistically significant, the new reading is assumed to follow the distribution associated with that cluster [subset of first vectors] – id. at paragraphs 49-52);  
77apply a machine learning process to the identified subset of [first] data vectors and thereby produce a predicted version of the given observation vector (once a new raw feature vector is received, the raw feature vector is standardized [mapped to the observed inferential space] and mapped to each of m existing clusters to produce m distinct images [in the transformed space] of the raw feature vector; the similarity between the new vector and each of the existing cluster centers of the 2-D clusters [first vectors; note that each set of vectors in the cluster [subset of first vectors] is represented by the cluster center] is calculated using the Mahalanobis distance – Filev, paragraphs 48-49; process is repeated with updated cluster parameters if the new reading follows the distribution of  one of the existing clusters – id. at paragraphs 52-54; if the similarity between the image vector and the closest cluster center is statistically significant, the new reading is assumed to follow the distribution associated with that cluster [subset of first vectors] – id. at paragraphs 49-52 [i.e., the assignment of the new vector to an existing cluster is a prediction of which cluster/subset of first vectors the second vector falls into; clustering = machine learning process])…; and 
use the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset (analyzing the additional vectors relative to the vector cluster is performed to provide predictive maintenance information for the machine – Filev, claim 1; clusters will evolve over time to identify new operating modes that have not been initially observed, to include the creation of new clusters that represent new operating modes corresponding to drastic faults – id. at paragraph 13 [so the placement of the new vector into a “normal” cluster vs. a “fault” cluster determines whether an anomaly has occurred]).”
Filev appears not to disclose explicitly the further limitations of the claim.  However, Beymer discloses “a network interface (program code for carrying out operations of the invention may execute partly on the user’s computer and partly on a remote computer that may be connected to the user’s computer through any type of network [through a network interface] – Beymer, paragraph 77)….”
Beymer further discloses that “each training data vector in the set of training data vectors … includes a valid value for each variable in the observed full space (in a machine learning solution to compensate for data missing from training data, a missing value determination algorithm can be applied to determine values for missing similarities, and the determined values can then be used to generate completed modality kernels that can be used in training [so that after application of the missing value determination algorithm, each training data vector has a valid value for each variable in the space] – Beymer, paragraphs 42-44; see also Fig. 2, ref. chars. 208-212); … [and]
the identified subset of training data vectors [is used to] produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space (output of training [with the training data vectors] can include a predictive model; predictive model can then classify additional data [observation vectors] based on feature values within the transformed feature space and corresponding modality kernels; additional data can have missing data that can be completed [i.e. given a valid value for each variable]; the output of the predictive model can include predicted labels for the data set [i.e., the result of application of the predictive model is a predicted vector of observations plus an assigned label, or a predicted version of the vector] – Beymer, paragraph 44; see also Fig. 2, esp. ref. chars. 216-24)….”
Filev and Beymer both relate to data transformation for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filev to predict an observation vector with all valid values in a full space using a set of training vectors, as disclosed by Beymer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to perform accurate prediction over a complete data set even when the raw data are not necessarily complete or accurate.  See Beymer, paragraphs 19, 42-44.
Neither Filev nor Beymer appears to disclose explicitly the further limitations of the claim.  However, Goto discloses that “the given observation vector includes at least one variable that is included in the observed full space but excluded from the observed inferential space due to … at least one variable either (i) having an invalid value or (ii) having a known interrelationship with one or more other variables included in the given observation vector (feature vector generation unit performs pre-processing such as cleansing, standardization, or removal of an attribute that has a strong correlation with another attribute; removal of an invalid value is performed; either one of two attributes for which a strong correlation exists is removed [given observation vector = feature vector before this preprocessing has been performed; observed full space = set of all features; observed inferential space = set of all features excluding correlated and invalid features] – Goto, paragraph 69) 1; [and]
represent the given observation vector … in the [space that excludes correlated and/or invalid values] (feature vector generation unit performs pre-processing such as cleansing, standardization, or removal of an attribute that has a strong correlation with another attribute; removal of an invalid value is performed; either one of two attributes for which a strong correlation exists is removed [so the resulting representation is in a space that excludes correlated and invalid values] – Goto, paragraph 69)….”
Goto and the instant application both relate to data cleanup and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Beymer to create the observation vector by including invalid and/or correlated values and then create a separate space that excludes these values, as disclosed by Goto, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve processing power by ensuring that the machine learning is applied to a parsimonious set of features.  See Goto, paragraph 69.

	Claim 13 is a non-transitory computer-readable medium claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 17 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Filev, as modified by Beymer and Goto, discloses that “the program instructions that are executable to cause the computing system to represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the 
represent the given observation vector in the observed inferential space (data transformed into feature vectors in a first feature space are standardized, thereby creating standardized feature vectors in a standardized feature space [observed inferential space] – Filev, claim 1) and then transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value (trained predictive model can be used to classify additional data [observation vector] based upon feature values within a transformed feature space and corresponding modality kernels; the additional data can have missing [invalid] data, which can be completed according to various different methods – Beymer, paragraph 44; see also Fig. 2, ref. chars. 216-220 (showing that the additional data set with missing data can have their data set completed and that the resulting feature space can be transformed)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filev to complete a data transformation of the observation vector in response to determining that it has an invalid value, as disclosed by Beymer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the model by ensuring that it functions properly even in the presence of incomplete, corrupt, or invalid data.  See Beymer, paragraphs 18-20.

Claim 14 is a non-transitory computer-readable medium claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 3, Filev, as modified by Beymer and Goto, discloses that “the at least one variable that is included in the observed full space but excluded from the observed inferential space comprises the feature vector generation unit performs pre-processing such as cleansing; removal of an invalid value or complementation is performed [so that the feature vector space [observed inferential space], but not the whole attribute space [observed full space], excludes the invalid values] – Goto, paragraph 69).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Beymer to exclude invalid values from the feature vector space, as disclosed by Goto, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve processing power that would otherwise be wasted attempting to manipulate invalid values by ensuring that the machine learning is applied only to a valid set of features.  See Goto, paragraph 69.

Claim 15 is a non-transitory computer-readable medium claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 5, Filev, as modified by Beymer, discloses that “the program instructions that are executable to cause the computing system to represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
represent the given observation vector in the observed inferential space (data transformed into feature vectors in a first feature space are standardized, thereby creating standardized feature vectors in a standardized feature space [observed inferential space] – Filev, claim 1) and then transform the given observation vector from the observed inferential space to the transformed inferential space in accordance with a predefined policy to represent every observation vector received from the given asset-after standardizing at least some of the additional feature vectors, at least some [i.e., possibly all] of the additional standardized feature vectors are transformed into additional two-dimensional feature vectors in the two-dimensional feature space – Filev, claim 1; the two-dimensional feature space is of the first two principal components – id. at paragraph 15; dimensionality reduction is accomplished with principal component analysis [predefined policy] – id. at paragraph 17)….”
Goto discloses “represent[ing] every observation vector received … in order to exclude at least one variable having a known interrelationship with one or more other variables included in every observation vector received from the given … data source (feature vector generation unit removes attributes having a strong correlation with another attribute; either one of two attributes between which a strong correlation exists is removed – Goto, paragraph 69 [note that, since the feature vector is derived from the set of all attributes, the feature vectors initially comprise the vectors of all possible attributes (or, in other words, every initial feature vector contains all attributes/variables) and the feature vector generation unit then excludes attributes/variables that are correlated with other attributes/variables]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Beymer to represent each vector in a format that excludes variables correlated with other variables, as disclosed by Goto, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve processing power by ensuring that the machine learning is applied to a parsimonious set of features.  See Goto, paragraph 69.

Claim 16 is a non-transitory computer-readable medium claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.

feature normalization occurs by, for each K-dimensional raw feature vector YR(k), standardizing to form a vector                         
                            Y
                            (
                            k
                            )
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                
                                                    i
                                                
                                                
                                                    R
                                                
                                            
                                            
                                                
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    Y
                                                
                                                
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                             
                            i
                            =
                            [
                            1
                            ,
                            K
                            ]
                        
                    , where Y* and σ are the vectors of the means and standard deviations of individual features – Filev, paragraph 35 [normalizing to find the entries of Y(k) = selecting the variables defining the observed inferential space; note that because the claim does not require that the subset in question be a proper subset, selecting every variable in the full space reads on the claim]; standardization [selection of the variables] occurs before receiving the additional feature vectors [observation vectors] – id. at claim 1).”

Regarding claim 7, Filev, as modified by Beymer and Goto, discloses that “the program instructions that are executable to cause the computing system to represent the set of [first] data vectors in the observed inferential space and then apply the component analysis technique to the set of … data vectors as represented in the observed inferential space in order to define the transformed inferential space comprise program instructions that are executable to cause the computing system to represent the set of [first] data vectors in the 79observed inferential space and then apply the component analysis technique to the set of … data vectors as represented in the observed inferential space in order to define the transformed inferential space before receiving the given observation vector (after transforming the data into feature vectors in a feature space and standardizing and transforming the data, additional data are collected related to the machine operation and the additional data are transformed into additional feature vectors and standardized – Filev, claim 1; see also Fig. 3, ref. chars. 52, 56, 60 (showing that Mahalanobis distance calculations are performed on the second vector after updating clusters by placing the first transformed vectors therein); in order to reduce the dimension of the feature vectors, a principal component transformation [component analysis] is applied to extract the first two principal components of the standardized feature vectors – id. at paragraph 36), and … the computing system further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to: 
after defining the transformed inferential space, store a representation of each [first] data vector in the transformed inferential space (feature normalization and dimension reduction occur in batch mode on the first set of feature vectors, and the feature vectors are standardized and their dimensions reduced [transformed] through PCA – Filev, paragraphs 35-36; clustering [storing of a representation] occurs based on similarity among the feature vectors – id. at paragraph 37 [note that definition of a transformed space is a logical prerequisite to storing data vectors therein]); and 
after receiving the given observation vector, access the stored representation of each [first] data vector in the transformed inferential space (after additional data are collected and they are transformed into additional feature vectors, standardized, and transformed, the additional two-dimensional [transformed] feature vectors are analyzed relative to at least one [possibly all] two-dimensional [transformed] vector cluster [i.e., the stored representation of the first vectors is accessed for comparative purposes] – Filev, claim 1).”

Regarding claim 8, Filev, as modified by Beymer and Goto, discloses that “the component analysis technique comprises a Principal Component Analysis (PCA) technique (initial data related to operation of the machine are transformed into feature vectors, and after standardizing the feature vectors [into the observed inferential space], the standardized feature vectors are transformed into two-dimensional feature vectors in a two-dimensional feature space – Filev, claim 1; the dimensionality reduction is accomplished using PCA – id. at paragraph 17).”

Regarding claim 9, Filev, as modified by Beymer and Goto, discloses that “the transformed inferential space comprises a number of dimensions that is equal to or less than a number of dimensions in PCA-based dimensionality reduction obtains 2-D images of feature vectors through a principal component transformation – Filev, paragraph 41; use of a K-D to 2-D transformation reduces dimensionality of the feature space, decreases the amount of insignificant information, and allows for visualization of the decision making process [i.e. K > 2] – id. at paragraph 15).” 

Regarding claim 10, Filev, as modified by Beymer and Goto, discloses that “the program instructions that are executable to cause the computing system to identify the subset of [first] data vectors that are closest to the given observation vector in the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
in the transformed inferential space, determine a distance between the given observation vector and each [first] data vector in the set of [first] data vectors (once a new raw feature vector is received, the raw feature vector is standardized [mapped to the observed inferential space] and mapped to each of m existing clusters to produce m distinct images [in the transformed space] of the raw feature vector; the similarity between the new vector and each of the existing cluster centers of the 2-D clusters [first vectors; note that each set of vectors in the cluster [subset of first vectors] is represented by the cluster center] is calculated using the Mahalanobis distance – Filev, paragraphs 48-49; process is repeated with updated cluster parameters if the new reading follows the distribution of  one of the existing clusters – id. at paragraphs 52-54); and 
identify the subset of [first] data vectors that are closest to the given observation vector based on the determined distances (if the similarity between the image vector and the closest cluster center is statistically significant, the new reading is assumed to follow the distribution associated with that cluster [subset of first vectors] – Filev, paragraphs 49-52).”  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Beymer and Goto and further in view of Maughan et al. (US 20170372232) (“Maughan”).
in order to reduce the dimension of the feature vectors, a principal component transformation [component analysis] is applied to extract the first two principal components of the standardized feature vectors [in the observed inferential space; transformed inferential space = 2-dimensional feature space] – Filev, paragraph 36)….”
Neither Filev, Beymer, nor Goto appears to disclose explicitly the further limitations of the claim.  However, Maughan discloses that “the program instructions that are executable to cause the computing system to represent the set of training data vectors in the observed inferential space and then apply the component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define a transformed inferential space comprise program instructions that are executable to cause the computing system to:  
78represent the set of training data vectors in the observed inferential space and then apply [a] … technique to the set of training data vectors as represented in the observed inferential space in order to define the transformed inferential space in response to determining that the given observation vector has at least one variable with the invalid value (predictive model can be designed to classify additional data [observation vectors] based on feature values within a transformed feature space and modality kernels; additional data can have missing data [invalid values] that can be completed; output of model can include assigned labels for data set – Beymer, paragraph 44; in training the model, a data set with missing data values [in an observed inferential space] can be used to train learning machines, such as an SVM; this process can include transforming the data set to a multidimensional feature space thereby to generate modality kernels – id. at paragraph 40;  learning machine training process can be iterative [i.e. can continue in response to receiving observation vectors with invalid values] – id. at paragraph 45).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev, Goto, and Maughan to transform the training data after receiving an observation vector with an invalid value, as disclosed by See Beymer, paragraphs 40-44 (additional data can be classified based on feature values within a transformed feature space, where the training data are also transformed in response to incompleteness in the training data).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Beymer and Goto and further in view of Golovin et al. (US 20200167691) (“Golovin”) and Chae et al. (US 20170091637) (“Chae”).
Regarding claim 11, neither Filev, Beymer, nor Goto appears to disclose explicitly the further limitations of the claim.  However, Golovin discloses “the program instructions that are executable to cause the computing system to apply a machine learning process to the identified subset of training data vectors to produce the predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space comprise program instructions that are executable to cause the computing system to: …
represent the identified subset of training data vectors in the transformed full space that corresponds to the observed full space (in predicting the final objective value of the mean value of a partial performance curve for a test data point of a model, the prediction can be accomplished by regressing over transformed data and inverse-transforming the regressed value; the transformation φ of each performance curve c [in an observed full space] is given by                         
                            φ
                            
                                
                                    c
                                
                            
                            =
                            c
                            -
                            1
                            (
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    c
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            )
                        
                     [thereby producing the transformed full space] – Golovin, paragraphs 229-230); 
perform a regression analysis on the identified subset of training data vectors in the transformed full space to produce a predicted version of the given observation vector in the transformed full space (in predicting the final objective value of the mean value of a partial performance curve for a test data point of a model, the prediction can be accomplished by regressing over transformed data and inverse-transforming the regressed value; upon calculating the transformed data                         
                            {
                            
                                
                                    φ
                                    (
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    }
                                
                                
                                    i
                                    ≥
                                    0
                                
                            
                        
                    , Gaussian process regression can be performed on adjusted data                         
                            {
                            
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    φ
                                    (
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    )
                                    }
                                
                                
                                    i
                                    ≥
                                    0
                                
                            
                        
                     [subset of training vectors], where the label is the last point on the performance curve; given a posterior prediction of label y* [predicted version of observation vector in transformed space] for an adjusted test point, then y* + α(c*) is ultimately predicted, where α is the adjustment of c relative to φ – Golovin, paragraphs 230-32); and
81inversely transform the predicted version of the given observation vector from the transformed full space to the observed full space (in predicting the final objective value of the mean value of a partial performance curve for a test data point of a model, the prediction can be accomplished by regressing over transformed data and inverse-transforming the regressed value [back to the observed full space]; given a posterior prediction of label y* for an adjusted test point, then y* + α(c*) [predicted version of observation vector in observed space] is ultimately predicted, where α is the adjustment of c relative to φ – Golovin, paragraphs 230-32).”
Filev, Beymer, Goto, and Golovin all relate to data transformations for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev, Beymer, and Goto to predict an observation vector by transforming the training set, performing regression analysis to generate the transformed observation vector, and inversely transforming the observation vector, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would put a training dataset on which regression cannot necessarily be performed efficiently in better form for regression.  See Golovin, paragraphs 229-32.
Chae discloses “apply[ing] the component analysis technique to the set of training data vectors as represented in the observed full space in order to define a transformed full space that corresponds to the observed full space (prior to training a support vector machine, principal component analysis may be applied to a kernel matrix to identify a plurality of principal components collectively representing the set of first features from the N-dimensional feature space [principal component space = transformed full space; N-dimensional feature space = observed full space] – Chae, paragraph 156)….”
Chae and the instant application both relate to data transformation for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev, Beymer, Goto, and Golovin to perform component analysis on an observed full space to generate a transformed full space, as disclosed by Chae, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would transform the data set into a space whose dimensions more closely contribute to explaining variation.  See Chae, paragraph 156.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Beymer and Goto and further in view of Yates et al. (US 20190102693) (“Yates”).
Regarding claim 12, Filev, as modified by Beymer, Goto, and Yates, discloses that “the program instructions that are executable to cause the computing system to apply a machine learning process to the identified subset of one or more training data vectors to produce the predicted version of the given observation vector comprise program instructions that are executable to cause the computing system to: 
represent the subset of training data vectors in the observed full space (model training module may withhold portions of a training dataset and train a machine learning model on subsets of the training dataset [in an observed full space] – Yates, paragraph 50); and 
perform a regression analysis on the identified subset of training data vectors in the observed full space (model training module may withhold portions of a training dataset and train a machine learning model on subsets of the training dataset [in an observed full space]; machine learning techniques that can be used to train the machine learning model include regression algorithms – Yates, paragraph 50) to produce the predicted version of the given observation vector in the observed full space (model evaluation module evaluates the performance of the trained machine learning models; model evaluation model may receive evaluation [observation] data and applies the examples in the evaluation data and determines the performance of the machine learning model – Yates, paragraphs 52-53; see also Fig. 2).”
Filev, Beymer, Goto, and Yates all relate to data transformations for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev, Beymer, and Goto to make the prediction of the observation vector by performing regression analysis in the full space, as disclosed by Yates, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the efficiency of training relative to a system in which the entire set of training data vectors is used to train the model.  See Yates, paragraph 50.

Response to Arguments
Applicant's arguments filed April 13, 2021 (“Remarks”) have been fully considered but, except insofar as a rejection has been withdrawn, they are not persuasive.
Applicant first argues that the claims as amended are eligible under 35 USC § 101 because (a) the claims do not recite a mental process; (b) the claims are not directed to a mental process because any mental process recited is integrated into a practical application.  Remarks at 16-17.
Regarding argument (a), Applicant specifically argues that the “applying a component analysis technique to the set of training data vectors” and “apply[ing] a machine learning process to the identified subset of training data vectors” are not practically mentally performable.  Remarks at 16-17.  However, the component analysis technique is at least arguably performable with a pen and paper given a sufficiently small dataset.  Principal component analysis in particular is a known linear algebra technique taught to undergraduate mathematics students.  Manipulating the eigenvalues of the matrix comprising the training vectors to find the principal components is possible to do manually given a small set of training vectors with small enough dimensionality.  Furthermore, while Examiner agrees that “apply[ing] a machine learning process” is not performable mentally, the underlying process of “produc[ing] a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the See MPEP § 2106.05(f).
Regarding (b), Applicant specifically argues that “the amended claims reflect a specific improvement to existing technology for detecting anomalies at an asset” and therefore “reflect an ‘improvement to another technology or technical field’….”  Remarks at 17.  However, as an ordered whole, the claims are directed to an algorithm for transforming data vectors to another space so that the data may be cleaned up and more easily manipulated.  The only additional elements appear to be extra-solution activity such as data gathering and the generic recitation that the method is performed on a computer programmed with machine learning algorithms, which, as noted above, cannot themselves provide significantly more than the judicial exception.  Moreover, the act of making the anomaly prediction may itself be mentally performable – that is, part of the judicial exception.  The judicial exception cannot integrate itself into a practical application or provide significantly more than itself.  Even assuming arguendo that the limitation claiming use of the resultant vector to determine whether an anomaly has occurred at an asset is not part of the judicial exception, it is arguably a mere field-of-use limitation restricting the judicial exception to uses relating to anomaly detection, which would also not provide significantly more than the judicial exception.  See MPEP § 2106.05(h).
Regarding the arguments that the claims as amended are patentable over the rejection over Filev and Beymer previously given, Remarks at 18-19, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that, while the claim language says “either/or,” Examiner is nonetheless interpreting the “or” as an exclusive or.